Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: in paragraph 0033, line 11, paragraph 0034, line 16, and paragraph 0034, line 18, Figure 2 element 214 is called “user storage”, but in Figure 2, element 214 is labeled “Tenant Data”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “neural network 500” in paragraph 0065, line 1, paragraph 0065, line 3, paragraph 0066, line 1, paragraph 0066, line 6, and paragraph 0074, line 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 710, 720, 730, and 760 in Figure 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Specification
The abstract of the disclosure is objected to because: in line 5, “one or” should read “one or more”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0028, line 11, “system 16” should read “system 116”.
In paragraph 0030, the acronym “PDA” is used without being defined.
In paragraph 0030, line 7, the trademarks INTERNET EXPLORER®, NETSCAPE NAVIGATOR®, and OPERA® are used without being cited as registered trademarks.
In paragraph 0037, line 6, the trademark BIG-IP® is used without being cited as a registered trademark.
In paragraph 0049, line 6, “one or” should read “one or more”.
In paragraph 0050, line 4, “computing device 100” should read “computing device 300”.
In paragraph 0050, line 8, “computing device 100” should read “computing device 300”.
In paragraph 0072, line 9, the provided equation is illegible.
In paragraph 0081, line 10, “potentially could causing” should read “potentially causing”.
In paragraph 0090, lines 6-7, “computing device (e.g., 100)” should read “computing device (e.g., 300)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “some training data sets” is a relative term which renders the claim indefinite.  The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The quantity of training data sets has been rendered indefinite by the use of the term “some”.  Replacing “some” with a specific number, such as “one or more” or “two or more”, would make the claim definite.

Claim 9 depends from claim 1, and thus recites the limitations of claim 1, and does not resolve the indefinite term “some training data sets”.  The term “by at least some of the separate organizations” in claim 9 is also a relative term which renders the claim indefinite. The term “by at least some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The quantity of separate organizations has been rendered indefinite by the use of the term “by at least some”.  Replacing “some” with a specific number, such as “by at least one” or “by at least two”, would make the claim definite.
Regarding claim 10, the term “some training data sets” is a relative term which renders the claim indefinite.  The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The quantity of training data sets has been rendered indefinite by the use of the term “some”.  Replacing “some” with a specific number, such as “one or more” or “two or more”, would make the claim definite.
Claims 11 – 17 depend from claim 10, and thus recite the limitations of claim 10, and do not resolve the indefinite term “some training data sets”.
Claim 18 depends from claim 10, and thus recites the limitations of claim 10, and does not resolve the indefinite term “some training data sets”.  The term “by at least some of the separate organizations” in claim 18 is also a relative term which renders the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim element “a neural network” is directed to software per se.  See MPEP § 2106.  Data structures not claimed as embodied in non-transitory computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed non-transitory computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data 
Claims 2 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 2 – 9 depend from claim 1, and thus recite the limitations of claim 1.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim element “a neural network” of claim 1 is directed to software per se.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6, 10 – 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varsha et al. ("Translating Natural Language Sentences into Database Query"), hereinafter Varsha, in view of Chang et al. (US Patent No. 10,459,928), hereinafter Chang, Kant (US Patent No. 9,760,792), Nagabhushan (US Patent Application Publication No. 2019/0236135), and Zhang et al. (US Patent .
Regarding claim 1, Varsha discloses a neural network for determining an intent associated with an unstructured text input sequence (Abstract, lines 1-7, "The aim of this work is to transcribe natural language statements into logical forms, specifically SQL statements. The purpose of such conversion is to efficiently interact with the database. In this work, for sequence translation, an RNN auto-encoder is used which has been the foundation for several online translation between human languages."), the neural network comprising:
a pre-processing layer configured to receive the unstructured text input sequence (Section IIIA, lines 9-11, "The following diagram represents the system architecture of the framework for conversion of natural language text into database query."; Section IIIB, lines 3-4, "The input data is initially pre-processed."),
wherein the unstructured text input sequence comprises a plurality of words (Section IIIA, lines 1-6, "The aim of the project is to translate natural language query into SQL statements i.e., mapping a sequence of input natural language sentences q = x1, x2 , x3 , ...xn to a sequence of SQL statements s = y1 , y2 , y3 ....yq , where x1, x2 , x3 , ...xn are sequences of input and y1 , y2 , y3 ....yq are sequences of output."),
wherein at least a portion of the unstructured text input sequence relates to an action item to be taken with respect to modifying a database (Abstract, lines 1-4, "The aim of this work is to transcribe natural language statements into logical forms, specifically SQL statements. The purpose of such conversion is to efficiently interact with the database."),
the pre-processing layer configured to generate an embedding for each word in 
Varsha does not specifically disclose an encoder stack comprising a plurality of encoding layers, each of the encoding layers configured to generate encodings for the embeddings; a softmax layer configured to generate, based at least in part on the encodings, a probable classification for the intent associated with the unstructured text input sequence regarding an action item to be taken with respect to modifying the database; a fully connected layer configured to provide weights for determining the probable classification; and a bypass path; wherein the neural network is operable to be trained on a plurality of training data sets, the fully connected layer is configured to determine which features in a given training data set correlate to a particular classification, and the bypass path is configured to bypass the fully connected layer for some training data sets.
Chang teaches an encoder stack comprising a plurality of encoding layers, each of the encoding layers configured to generate encodings for the embeddings (Column 6, lines 6-8, "Each word in the document is fed into embedding layer 310, embedding the words into hidden states, h1, h2, and h3 through the encoding layers 320.").  Chang teaches a plurality of encoding layers that generate encodings for the embeddings in order to increase the amount of information included in the neural network encodings (Column 7, line 64 - Column 8, line 5, "The encoding layers 320 then generate hidden vectors h1, h2, and h3 which are fed into decoder 307. The encoding layers 320 generate hidden vectors h1, h2, and h3 by sequentially taking previous hidden vectors as an input and also inputting the next word from the embedding layer 320. At each 
Varsha and Chang are considered to be analogous to the claimed invention because they are in the same field of using neural network processing to interpret a natural language input for data access.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang to include, in the neural network, a plurality of encoding layers that generate encodings for the embeddings.  Doing so would increase the amount of information included in the neural network encodings.
Varsha in view of Chang does not disclose a softmax layer configured to generate, based at least in part on the encodings, a probable classification for the intent associated with the unstructured text input sequence regarding an action item to be taken with respect to modifying the database; a fully connected layer configured to provide weights for determining the probable classification; and a bypass path; wherein the neural network is operable to be trained on a plurality of training data sets, the fully connected layer is configured to determine which features in a given training data set correlate to a particular classification, and the bypass path is configured to bypass the fully connected layer for some training data sets.
Kant teaches a softmax layer configured to generate, based at least in part on the encodings, a probable classification for the intent associated with the unstructured text input sequence regarding an action item to be taken with respect to modifying the database (Column 9, line 52-56, "the data processing system 120 or the DNN can 
Varsha, Chang, and Kant are considered to be analogous to the claimed invention because they are in the same field of using neural network processing for classification and data access.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang and further in view of Kant to include, in the neural network, a softmax layer that normalizes the classifications.  Doing so would result in 
Varsha in view of Chang and Kant does not disclose a fully connected layer configured to provide weights for determining the probable classification; and a bypass path; wherein the neural network is operable to be trained on a plurality of training data sets, the fully connected layer is configured to determine which features in a given training data set correlate to a particular classification, and the bypass path is configured to bypass the fully connected layer for some training data sets.
Nagabhushan teaches a fully connected layer configured to provide weights for determining the probable classification (Paragraph 0075, lines 1-5, "As shown by reference number 550, the convolutional neural network includes an inference layer to classify the text (e.g., associating classifications, categories, labels, or the like) using the features and weights provided by the fully connected layers.").  Nagabhushan teaches the use of a fully connected layer in a neural network used for classification to improve the computing efficiency of the classification (Paragraph 0013, lines 7-12, "The text classification performed by the text classification platform may improve the efficiency of text classification, e.g., by performing text classification using fewer computing resources, such as processing resources, memory resources, or the like, than other text classification techniques.").
Varsha, Chang, Kant, and Nagabhushan are considered to be analogous to the claimed invention because they are in the same field of using neural network processing for classification.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang and Kant and further in view of Nagabhushan to include, in the neural 
Varsha in view of Chang, Kant, and Nagabhushan does not disclose a bypass path; wherein the neural network is operable to be trained on a plurality of training data sets, the fully connected layer is configured to determine which features in a given training data set correlate to a particular classification, and the bypass path is configured to bypass the fully connected layer for some training data sets.
Zhang '928 teaches a bypass path (Paragraph 0066, lines 1-2, "In some such embodiments, the deep learning model is configured as a deep residual network."; Paragraph 0066, lines 14-18, "A deep residual net may be created by taking a plain neural network structure that includes convolutional layers and inserting shortcut connections which thereby takes the plain neural network and turns it into its residual learning counterpart."; Paragraph 0066, lines 13-14, "Shortcut connections are connections that skip one or more layers."); wherein the neural network is operable to be trained on a plurality of training data sets, the fully connected layer is configured to determine which features in a given training data set correlate to a particular classification, and the bypass path is configured to bypass the fully connected layer for some training data sets (Paragraph 0066, lines 2-6, "For example, like some other networks described herein, a deep residual network may include convolutional layers followed by fully connected layers, which are, in combination, configured and trained for image classification."; Paragraph 0066, lines 14-18, "A deep residual net may be created by taking a plain neural network structure that includes convolutional layers and inserting shortcut connections which thereby takes the plain neural network and turns it 
Varsha, Chang, Kant, Nagabhushan, and Zhang '928 are considered to be analogous to the claimed invention because they are in the same field of using neural network processing for classification.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, and Nagabhushan and further in view of Zhang '928 to include, in the neural network, a bypass layer, where the bypass layer is used to bypass a fully connected layer during training.  Doing so would allow that deeper layers of the neural network to learn functions related to the network inputs.
Regarding claim 2, the combination of Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the neural network as claimed in claim 1, wherein the neural network performs a natural language processing task (Varsha, Abstract, lines 1-7, "The aim of this work is to transcribe natural language statements into logical forms, specifically SQL statements. The purpose of such conversion is to 
Regarding claim 6, the combination of Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the neural network as claimed in claim 1, wherein the embedding for each word comprises a word embedding (Varsha, Section I, page 2, column 1, lines 9-11, "This can be easily achieved by making use of a word embeddings. The embedding layer provides such an easy mapping.").
Regarding claim 10, Varsha discloses a method for determining an intent associated with an unstructured text input sequence, the method performed by a neural network (Abstract, lines 1-7, "The aim of this work is to transcribe natural language statements into logical forms, specifically SQL statements. The purpose of such conversion is to efficiently interact with the database. In this work, for sequence translation, an RNN auto-encoder is used which has been the foundation for several online translation between human languages.") and comprising:
receiving, by a pre-processing layer, the unstructured text input sequence (Section IIIA, lines 9-11, "The following diagram represents the system architecture of the framework for conversion of natural language text into database query."; Section IIIB, lines 3-4, "The input data is initially pre-processed."),
wherein the unstructured text input sequence comprises a plurality of words (Section IIIA, lines 1-6, "The aim of the project is to translate natural language query into SQL statements i.e., mapping a sequence of input natural language sentences q = x1, x2 , x3 , ...xn to a sequence of SQL statements s = y1 , y2 , y3 ....yq , where x1, x2 , x3 , 
wherein at least a portion of the unstructured text input sequence relates to an action item to be taken with respect to modifying a database (Abstract, lines 1-4, "The aim of this work is to transcribe natural language statements into logical forms, specifically SQL statements. The purpose of such conversion is to efficiently interact with the database."),
the pre-processing layer configured to generate an embedding for each word in the unstructured text input sequence (Section IIIF, lines 1-2, "The input should be converted to vectors called as embeddings.").
Varsha does not specifically disclose generating, by an encoder stack comprising a plurality of encoding layers, encodings for the embeddings; based at least in part on the encodings, generating, by a softmax layer, a probable classification for the intent associated with the unstructured text input sequence regarding an action item to be taken with respect to modifying the database; providing, by a fully connected layer, weights for determining the probable classification; wherein the neural network is operable to be trained on a plurality of training data sets; determining, by the fully connected layer, which features in a given training data set correlate to a particular classification; and bypassing the fully connected layer for some training data sets.
Chang teaches generating, by an encoder stack comprising a plurality of encoding layers, encodings for the embeddings (Column 6, lines 6-8, "Each word in the document is fed into embedding layer 310, embedding the words into hidden states, h1, h2, and h3 through the encoding layers 320.").  Chang teaches generating encodings for the embeddings with a plurality of encoding layers in order to increase the amount of 
Varsha and Chang are considered to be analogous to the claimed invention because they are in the same field of using neural network processing to interpret a natural language input for data access.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang to include generating encodings for the embeddings with a plurality of encoding layers.  Doing so would increase the amount of information included in the neural network encodings.
Varsha in view of Chang does not disclose, based at least in part on the encodings, generating, by a softmax layer, a probable classification for the intent associated with the unstructured text input sequence regarding an action item to be taken with respect to modifying the database; providing, by a fully connected layer, weights for determining the probable classification; wherein the neural network is operable to be trained on a plurality of training data sets; determining, by the fully connected layer, which features in a given training data set correlate to a particular classification; and bypassing the fully connected layer for some training data sets.

Varsha, Chang, and Kant are considered to be analogous to the claimed invention because they are in the same field of using neural network processing for 
Varsha in view of Chang and Kant does not disclose providing, by a fully connected layer, weights for determining the probable classification; wherein the neural network is operable to be trained on a plurality of training data sets; determining, by the fully connected layer, which features in a given training data set correlate to a particular classification; and bypassing the fully connected layer for some training data sets.
Nagabhushan teaches providing, by a fully connected layer, weights for determining the probable classification (Paragraph 0075, lines 1-5, "As shown by reference number 550, the convolutional neural network includes an inference layer to classify the text (e.g., associating classifications, categories, labels, or the like) using the features and weights provided by the fully connected layers.").  Nagabhushan teaches the use of a fully connected layer in a neural network used for classification to improve the computing efficiency of the classification (Paragraph 0013, lines 7-12, "The text classification performed by the text classification platform may improve the efficiency of text classification, e.g., by performing text classification using fewer computing resources, such as processing resources, memory resources, or the like, than other text classification techniques.").
Varsha, Chang, Kant, and Nagabhushan are considered to be analogous to the claimed invention because they are in the same field of using neural network processing 
Varsha in view of Chang, Kant, and Nagabhushan does not disclose: wherein the neural network is operable to be trained on a plurality of training data sets; determining, by the fully connected layer, which features in a given training data set correlate to a particular classification; and bypassing the fully connected layer for some training data sets.
Zhang '928 teaches: wherein the neural network is operable to be trained on a plurality of training data sets; determining, by the fully connected layer, which features in a given training data set correlate to a particular classification; and bypassing the fully connected layer for some training data sets (Paragraph 0066, lines 2-6, "For example, like some other networks described herein, a deep residual network may include convolutional layers followed by fully connected layers, which are, in combination, configured and trained for image classification."; Paragraph 0066, lines 14-18, "A deep residual net may be created by taking a plain neural network structure that includes convolutional layers and inserting shortcut connections which thereby takes the plain neural network and turns it into its residual learning counterpart.").  Zhang '928 teaches the use of a bypass layer in a neural network used for classification, where the bypass layer is used to bypass a fully connected layer during training to allow deeper layers of the neural network to learn functions related to the network inputs (Paragraph 0066, "In 
Varsha, Chang, Kant, Nagabhushan, and Zhang '928 are considered to be analogous to the claimed invention because they are in the same field of using neural network processing for classification.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, and Nagabhushan and further in view of Zhang '928 to include bypassing a fully connected layer during training.  Doing so would allow that deeper layers of the neural network to learn functions related to the network inputs.
Regarding claim 11, the combination of Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the method as claimed in claim 10, comprising performing a natural language processing task (Varsha, Abstract, lines 1-7, "The aim of this work is to transcribe natural language statements into logical forms, specifically SQL statements. The purpose of such conversion is to efficiently interact with the database. In this work, for sequence translation, an RNN auto-encoder is used which has been the foundation for several online translation between human languages.").
Regarding claim 15, the combination of Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the method as claimed in claim 10, wherein the embedding for each word comprises a word embedding (Varsha, Section I, page 2, .  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Bhatt et al. (US Patent No. 10,430,407), hereinafter Bhatt.
Regarding claim 3, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the neural network as claimed in claim 1, but does not specifically disclose: wherein the action item comprises one of updating, modifying, adding, or deleting an item of the database.
Bhatt teaches: wherein the action item comprises one of updating, modifying, adding, or deleting an item of the database (Column 4, lines 51-57, "In another arrangement, structured query generator 110 may include one or more additional annotators that are configured to determine database management system operations from natural language text. As defined herein, the term “database management system operation” or “database operation” means a create, read, update, or delete (CRUD) operation for the database management system.").  Bhatt teaches interpreting natural language text input to access a database so that the database can be accessed with unstructured input (Column 2, lines 30-39, "This disclosure relates to generating queries and, more particularly, to generating structured queries from natural language text. In accordance with the inventive arrangements disclosed herein, natural language text may be received and operated upon to generate a structured query for a database management system. In one arrangement, the natural language text may be directed to 
Bhatt is considered to be analogous to the claimed invention because it is in the same field of interpreting a natural language input for database access.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Bhatt to provide for updating, modifying, adding, or deleting an item from the database.  Doing so would allow the database to be accessed and updated with unstructured natural language input.
Regarding claim 12, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the method as claimed in claim 10, but does not specifically disclose: wherein the action item comprises one of updating, modifying, adding, or deleting an item of the database.
Bhatt teaches: wherein the action item comprises one of updating, modifying, adding, or deleting an item of the database (Column 4, lines 51-57, "In another arrangement, structured query generator 110 may include one or more additional annotators that are configured to determine database management system operations from natural language text. As defined herein, the term “database management system operation” or “database operation” means a create, read, update, or delete (CRUD) operation for the database management system.").  Bhatt teaches interpreting natural language text input to access a database so that the database can be accessed with unstructured input (Column 2, lines 30-39, "This disclosure relates to generating queries and, more particularly, to generating structured queries from natural language text. In 
Bhatt is considered to be analogous to the claimed invention because it is in the same field of interpreting a natural language input for database access.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Bhatt to provide for updating, modifying, adding, or deleting an item from the database.  Doing so would allow the database to be accessed and updated with unstructured natural language input.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Zhang et al. (US Patent No. 10,657,962), hereinafter Zhang '962.
Regarding claim 4, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the neural network as claimed in claim 1, but does not specifically disclose: wherein each encoding layer comprises a plurality of gated recurrent units, each gated recurrent unit configured to generate a vector related to at least one word in the unstructured text input sequence.
Zhang '962 teaches: wherein each encoding layer comprises a plurality of gated recurrent units, each gated recurrent unit configured to generate a vector related to at least one word in the unstructured text input sequence (Column 7, line 41-42, "To 
Zhang '962 is considered to be analogous to the claimed invention because it is in the same field of using neural network processing to interpret natural language input.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Zhang '962 to include, in the neural network, gated recurrent units to generate encoding vectors for words in the input.  Doing so would improve the performance of the neural network processing.
Regarding claim 13, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the method as claimed in claim 10, but does not specifically disclose: wherein generating encodings for the embeddings comprises generating a vector related to at least one word in the unstructured text input sequence.
Zhang '962 teaches: wherein generating encodings for the embeddings 
Zhang '962 is considered to be analogous to the claimed invention because it is in the same field of using neural network processing to interpret natural language input.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Zhang '962 to include the use of a neural network that generates encoding vectors for words in the input.  Doing so would improve the performance of the neural network processing.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Jagannatha ("Bidirectional Recurrent Neural Networks for Medical Event Detection in Electronic Health Records").

Jagannatha teaches:
wherein each encoding layer comprises: a first row of gated recurrent units configured to serially process the words in the unstructured text input sequence in a first direction to generate respective first vectors; a second row of gated recurrent units configured to serially process the words in the unstructured text input sequence in a second direction to generate respective second vectors (Section 4.1, page 476, column 2, lines 7-11, "The words are mapped into their corresponding vector representations and fed into the LSTM layer. The LSTM layer consists of two LSTM chains, one propagating in the forward direction and other in the backward direction."; Section 4.2, page 477, column 1, lines 23-25, "We use GRU with the same Neural Network structure as shown in Figure 1 by replacing the LSTM nodes with GRU.");
and a concatenating layer configured to concatenate the first and second vectors (Section 4.1, page 476, column 2, lines 11-13, "We concatenate the output from the two chains to form a combined representation of the word and its context.").
Jagannatha teaches the use of encoding layers that contain two rows of gated 
Jagannatha is considered to be analogous to the claimed invention because it is in the same field of using neural network processing to interpret natural language input.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Jagannatha to include, in the neural network, encoding layers that contain two rows of gated recurrent units to process the input in two different directions and concatenate the results.  Doing so would improve the performance of the neural network processing.
Regarding claim 14, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the method as claimed in claim 10, but does not specifically disclose wherein generating encodings for the embeddings comprises: serially processing the words in the unstructured text input sequence in a first direction to generate respective first vectors; serially processing the words in the unstructured text input sequence in a second direction to generate respective second vectors; and concatenating the first and second vectors.
Jagannatha teaches:

and concatenating the first and second vectors (Section 4.1, page 476, column 2, lines 11-13, "We concatenate the output from the two chains to form a combined representation of the word and its context.").
Jagannatha teaches generating encodings using two rows of gated recurrent units to process the input in two different directions and concatenate the results to improve the performance of the neural network processing (Section 6, page 479, column 1, lines 3-8, "All RNN models significantly outperform the baseline (CRF-context). Compared to the baseline system, our best system (GRU-document) improved the recall (0.8126), precision (0.7938) and F-score (0.8031) by 19%, 2% and 11% respectively. Clearly the improvement in recall contributes more to the overall increase in system performance.”).
Jagannatha is considered to be analogous to the claimed invention because it is in the same field of using neural network processing to interpret natural language input.  Therefore, it would have been obvious to someone of ordinary skill in the art before the .
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Shin (US Patent No. 10,635,753).
Regarding claim 7, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the neural network as claimed in claim 1, but does not specifically disclose: wherein the embedding for each word comprises a partial word embedding.
Shin teaches: wherein the embedding for each word comprises a partial word embedding (Column 3, lines 52-55, "For the neural network learning, source words are divided into pieces by a specific criterion, and each of the pieces is transformed into a one-dimensional vector and is represented as a two-dimensional embedding vector.").  Shin teaches the use of partial word embeddings in a neural network interpreting natural language in order to support words not limited to a predefined vocabulary (Column 4, lines 47-54, "Approach 2, when used in NMT, finely splits a word that does not even exist in a training corpus so that sub-words are reflected as much as possible, and thus Approach 2 may be considered as a method supportable for an open vocabulary. Approach 2 has a higher performance as the amount of bilingual corpus used for learning increases, and thus it has been universally used in the recent commercialized neural network machine translation system.").

Regarding claim 16, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the method as claimed in claim 10, but does not specifically disclose: wherein the embedding for each word comprises a partial word embedding.
Shin teaches: wherein the embedding for each word comprises a partial word embedding (Column 3, lines 52-55, "For the neural network learning, source words are divided into pieces by a specific criterion, and each of the pieces is transformed into a one-dimensional vector and is represented as a two-dimensional embedding vector.").  Shin teaches the use of partial word embeddings in a neural network interpreting natural language in order to support words not limited to a predefined vocabulary (Column 4, lines 47-54, "Approach 2, when used in NMT, finely splits a word that does not even exist in a training corpus so that sub-words are reflected as much as possible, and thus Approach 2 may be considered as a method supportable for an open vocabulary. Approach 2 has a higher performance as the amount of bilingual corpus used for learning increases, and thus it has been universally used in the recent commercialized neural network machine translation system.").
Shin is considered to be analogous to the claimed invention because it is in the .
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Brundage (US Patent No. 10,606,885), hereinafter Brundage.
Regarding claim 8, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the neural network as claimed in claim 1, but does not specifically disclose: wherein the database comprises a multi-tenant database accessible by a plurality of separate organizations.
Brundage teaches: wherein the database comprises a multi-tenant database accessible by a plurality of separate organizations (Column 5, lines 62-66, "In some implementations, databases herein can store information from one or more tenants into tables of a common database image to form an on-demand database service (ODDS), which can be implemented in many ways, such as a multi-tenant database system (MTDS).").  Brundage teaches the use of a multi-tenant database in a neural network system used to access a database to improve the user access time and streaming media quality when there are multiple users (Column 4, lines 56-60, "The request-routing mechanism allocates servers in the content delivery infrastructure to the requesting client devices of users 118a-n in a way that, for web content delivery, 
Brundage is considered to be analogous to the claimed invention because it is in the same field of using neural network processing to access a database.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Brundage to include the use of a multi-tenant database.  Doing so would improve the user access time and streaming media quality when there are multiple users.
Regarding claim 17, Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 discloses the method as claimed in claim 10, but does not specifically disclose: wherein the database comprises a multi-tenant database accessible by a plurality of separate organizations.
Brundage teaches: wherein the database comprises a multi-tenant database accessible by a plurality of separate organizations (Column 5, lines 62-66, "In some implementations, databases herein can store information from one or more tenants into tables of a common database image to form an on-demand database service (ODDS), which can be implemented in many ways, such as a multi-tenant database system (MTDS).").  Brundage teaches the use of a multi-tenant database in a neural network system used to access a database to improve the user access time and streaming media quality when there are multiple users (Column 4, lines 56-60, "The request-routing mechanism allocates servers in the content delivery infrastructure to the requesting client devices of users 118a-n in a way that, for web content delivery, 
Brundage is considered to be analogous to the claimed invention because it is in the same field of using neural network processing to access a database.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, and Zhang '928 and further in view of Brundage to include the use of a multi-tenant database.  Doing so would improve the user access time and streaming media quality when there are multiple users.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varsha in view of Chang, Kant, Nagabhushan, Zhang '928, and Brundage and further in view of Millius (US Patent No. 10,642,830), hereinafter Millius.
Regarding claim 9, Varsha in view of Chang, Kant, Nagabhushan, Zhang '928, and Brundage discloses the neural network as claimed in claim 8, but does not specifically disclose: wherein training of the neural network is capable of being individually configured by at least some of the separate organizations.
Millius teaches: wherein training of the neural network is capable of being individually configured by at least some of the separate organizations (Column 13, lines 28-35, "Outputs can be user-customized by training a machine-learned context determination model and/or a machine-learned text extraction model using training data including labeled device data obtained from a mobile computing device associated with a particular user, thus providing tailored results that are targeted towards specific text message content and/or user contexts associated with a particular user.").  Millius 
Millius is considered to be analogous to the claimed invention because it is in the same field of using neural network processing to interpret natural language input.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, Zhang '928, and Brundage and further in view of Millius to include the use of a neural network capable of being individually trained for different users.  Doing so would improve the accuracy of determining user context.
Regarding claim 18, Varsha in view of Chang, Kant, Nagabhushan, Zhang '928, and Brundage discloses the method as claimed in claim 17, but does not specifically disclose: wherein training of the neural network is capable of being individually configured by at least some of the separate organizations.
Millius teaches: wherein training of the neural network is capable of being individually configured by at least some of the separate organizations (Column 13, lines 28-35, "Outputs can be user-customized by training a machine-learned context 
Millius is considered to be analogous to the claimed invention because it is in the same field of using neural network processing to interpret natural language input.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varsha in view of Chang, Kant, Nagabhushan, Zhang '928, and Brundage and further in view of Millius to include the use of a neural network capable of being individually trained for different users.  Doing so would improve the accuracy of determining user context.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al. (Li, Sheng, Xugang lu, Peng Sken, Ryoich Takashima, Tatsuya Kawahara, and Hisashi Kawai, “Incremental training and constructing the very deep convolutional residual network acoustic models”, 2017, 2017 IEEE Automatic Speech Recognition and Understanding Workshop (ASRU), pp. 222-227.) teaches the use and training of residual neural networks.
He et al. (He, Kaiming, X. Zhang, Shaoqing Ren, and Jian Sun, “Deep Residual Learning for Image Recognition”, 2016, 2016 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), pp. 770-778.) teaches the use and training of residual neural networks.
Chung et al. (Chung, Junyoung, Çaglar Gülçehre, Kyunghyun Cho, and Yoshua Bengio, “Empirical Evaluation of Gated Recurrent Neural Networks on Sequence Modeling”, 2014, NIPS 2014 Workshop on Deep Learning, pp. 1-9.) teaches the use of gated recurrent units in neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657